Citation Nr: 0517349	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  01-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
of aid and attendance of another person, or at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2000 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in July 2004.  


FINDINGS OF FACT

1.	Service connection is currently in effect for post-
traumatic stress disorder (PTSD), rated 100 percent 
disabling 

2.	The service-connected disability has not rendered the 
veteran unable to independently perform daily functions of 
self-care or to protect himself from the hazards and 
dangers incident to his daily environment.

3.	The veteran has a single service connected disability 
ratable at 100 percent disabling, but has no other service 
connected disability that is ratable as 60 percent or more 
and his service-connected disability has not restricted 
the veteran to his dwelling or immediate premises.


CONCLUSION OF LAW

The criteria for special monthly compensation based on a need 
for regular aid and attendance of another person, or based on 
housebound status, have not been met.  38 U.S.C.A. § 1114(l), 
(s) (West 2002); 38 C.F.R. §§ 3.350(b), (i), 3.352(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard, the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in July 2004 and in March 
2005, pursuant to remand by the Board, that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that he believes pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the RO.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  In 
response to the letter provided in March 2005 the veteran 
responded that there were no further records for 
consideration.  The RO additionally adjudicated the claim in 
a supplemental statement of the case in March 2005.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is seeking special monthly compensation based on 
the need for regular aid and attendance of another person, or 
on the basis of being housebound due to service connected 
disabilities.  Service connection is currently in effect for 
PTSD, rated 100 percent disabling.  It is important to note 
that only disability associated with this condition may be 
considered in support of the claim for special monthly 
compensation.  The effects of nonservice-connected conditions 
may not be considered.  

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance:  Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, and etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  

It is not required that all of the disabling conditions 
enumerated in the paragraph above be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance, will not be based solely upon an opinion that the 
claimant's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others. 38 C.F.R.  § 3.352(a).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either: (1) has additional service-connected disability 
or disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  "Permanently housebound" means the veteran 
is substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his life.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

VA outpatient treatment records, dated from 2001 to April 
2003, have been associated with the claims file.  These show 
treatment for the veteran's numerous nonservice-connected 
disabilities, as well as the service connected psychiatric 
disorder.  When last evaluated, it was noted that the veteran 
stated that he remained depressed and that his sleep remained 
impaired.  He stated that he had multiple awakenings at 
night, with periodic "perimeter checks."  He had 
nightmares, intrusive thoughts, and a sense of loss and guilt 
feelings.  He had irritability and low level of tolerance to 
frustration.  

On mental status evaluation, the veteran's affect was sad 
looking and his mood was depressed and anxious.  There was no 
evidence of a formal thought disorder.  He denied suicidal or 
homicidal ideations.  Insight and judgement were fair.  The 
diagnosis was PTSD, severe, chronic, with depression.  The 
severity of the PTSD in this case is not in dispute. 

An examination for the purpose of evaluating whether the 
veteran needs the aid and attendance of another person or is 
housebound was conducted by VA in January 2005.  At that 
time, it was noted that the veteran had complaints of 
multiple pains in different areas of his body, especially his 
neck, low back, both knees, hands and fingers.  He woke up 
with stiffness every morning.  He was independent in dressing 
and undressing, bathing and keeping himself clean, but needed 
to use an electric razor to shave.  He regularly exercised 
with rubber bands in the morning.  He had had carpal tunnel 
surgery and had weakness of the right hand, but had not been 
dropping his utensils and was able to use a travel mug to 
drink, to avoid spilling.  He could open a can, prepare soup 
or eggs, but otherwise most of the household chores were 
performed by his wife.  He did not require an attendant or a 
companion to come with him when he reported for his medical 
appointments.  He was able to drive himself.  He did need to 
have a nurse or attendant with him when he traveled.  He was 
able to leave his house without restriction.  He handled his 
own benefit payments and paid his own bills.  He stated that 
he believed he would be able to escape if a fire were to 
start in his environment, had not been hospitalized, and was 
not bedridden.  He was able to drive without glasses.  

The veteran's multiple nonservice-connected physical 
disorders were reviewed by the examiner.  The diagnoses were 
degenerative arthritis of multiple joints of the body, with a 
subjective pain and limitation in the range of motion.  The 
examiner went on to say; however, that the veteran was 
independent in his activities of daily living in spine of his 
pain and did not require a nurse or attendant in doing his 
bathing and dressing.  He was also independent in living in 
his house, handling his financial benefits, paying his bills, 
and could independently escape from hazards of daily living 
such as a fire.  He could leave his home and drive 
independently.  

It is clear from the record that the service connected 
psychiatric disorder results in significant impairment (as 
indicated by the 100 percent schedular evaluation).  It is 
also clear from the record; however, that the veteran is not 
in need of the aid and attendance of another person and is 
not housebound.  The examiner found that the veteran could 
function independently without restricting his evaluation to 
the veteran's service connected psychiatric disorder.  

Regarding the claim for housebound benefits, it is noted that 
the veteran has only one single service-connected disability 
and is not shown to be housebound due solely to that 
disorder.  

The weight of the evidence is against the claim for special 
monthly compensation based on a need for aid and attendance 
or based on housebound status.  The post-service medical 
record, as a whole, provides much evidence against this 
claim.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Special monthly compensation on account of a need for regular 
and attendance of another person, or based on being 
housebound, is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


